1

2

3

4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                 ***
7
      DAVID GALINDO-CLOUD,                            Case No. 3:18-cv-00587-HDM-CBC
8
                                        Petitioner,
9            v.                                                       ORDER
10
      ISIDRO BACA,
11
                                    Respondents.
12

13

14          On December 17, 2018, the court entered an order denying petitioner’s motion to
15   proceed in forma pauperis, but allowing him thirty days within which to pay the $5.00
16   filing fee for this habeas corpus action. ECF No. 3. Petitioner has not complied with the
17   court’s order within the allotted time, so the court will dismiss this action. Reasonable
18   jurists would not find the court’s conclusion to be debatable or wrong, so the court will
19   not issue a certificate of appealability.
20          IT IS THEREFORE ORDERED that this action is dismissed without prejudice for
21   petitioner’s failure to comply with the court’s order. The Clerk of the Court shall enter
22   judgment accordingly.
23          IT IS FURTHER ORDERED that no certificate of appealability shall issue.
24          DATED THIS 31st day of January, 2019.
25

26                                                     UNITED STATES DISTRICT JUDGE
27

28
